Citation Nr: 1401522	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had recognized service as a Philippine Guerilla from November 1944 to February 1945 and from April 1945 to May 1945.  

The Veteran died on September [redacted], 2009.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of that hearing has been associated with the claims file.  


REMAND

The Board finds that additional development is required before the appellant's claim is decided. 

A review of the record shows that the Veteran died in September 2009.  The death certificate lists the immediate cause of death as respiratory failure with antecedent causes listed as bleeding peptic ulcer disease and anemia.  

At her Board hearing, the appellant reported that the Veteran had been taking medication for treatment of his service-connected gunshot wound (GSW) residuals for many years.  She reported that the medications he took for pain management included medications such as Ibuprofen, Naprosyn, and other NSAIDs.  She has asserted that the various medications he took for treatment of his service-connected disabilities caused, or at least chronically worsened, his peptic ulcer.   

A review of the record shows that the Veteran was taking various NSAIDs for treatment of pain and those types of medication can lead to stomach problems, such as ulcers.

Therefore, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and an opinion regarding the etiology of the Veteran's peptic ulcer disease that ultimately contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to a VA medical doctor with sufficient expertise to provide an opinion regarding the etiology of the Veteran's peptic ulcer disease.  Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bleeding peptic ulcer disease was caused or chronically worsened by use of medication for treatment of pain caused by his service-connected residuals of a gunshot wound.  The examiner must review the claims file and note that review in the report.  The rationale for the opinion expressed must be provided.  

2.  Then readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

